United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3105
                        ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Mauriosantana Cowan

                                      Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: May 16, 2018
                              Filed: May 24, 2018
                                  [Published]
                                 ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Federal inmate Mauriosantana Cowan appeals the district court’s1 denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence under Guidelines Amendment

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
782, which lowered the base offense levels for certain drug offenses. His counsel has
moved to withdraw and has submitted a brief arguing that the 300-month sentence the
parties agreed to in Cowan’s Fed. R. Crim. P. 11(c)(1)(C) plea agreement was based
upon the presentence report’s (PSR) calculated Guidelines sentencing range of 262-
327 months. Cowan has filed a pro se supplemental brief.

       We conclude that the district court did not err in denying Cowan’s motion
because his plea agreement explicitly waived the right to seek section 3582(c)(2)
relief. See Freeman v. United States, 564 U.S. 522, 541 (2011) (Sotomayor, J.,
concurring) (government may ensure that defendant’s term of imprisonment will not
be reduced by negotiating with defendant to waive right to seek sentence reduction
under § 3582(c)(2)); United States v. Bailey, 820 F.3d 325, 328 (8th Cir. 2016)
(Justice Sotomayor’s concurring opinion in Freeman is controlling and represents
holding of the Court). In any event, Amendment 782 would not afford Cowan relief
under section 3582(c)(2), because the PSR’s Guidelines range was calculated under
U.S.S.G. § 4B1.1 based upon Cowan’s status as career offender, not drug quantities.
See United States v. Thomas, 775 F.3d 982, 983 (8th Cir. 2014) (per curiam)
(defendant was not entitled to sentence reduction under Amendment 782 because it
did not lower career-offender Guidelines range).

      Accordingly, we grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                         -2-